Name: Commission Regulation (EC) NoÃ 2092/2004 of 8 December 2004 laying down detailed rules of application for an import tariff quota of dried boneless beef originating in Switzerland
 Type: Regulation
 Subject Matter: trade;  animal product;  tariff policy;  international trade;  foodstuff;  Europe
 Date Published: nan

 9.12.2004 EN Official Journal of the European Union L 362/4 COMMISSION REGULATION (EC) No 2092/2004 of 8 December 2004 laying down detailed rules of application for an import tariff quota of dried boneless beef originating in Switzerland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), and in particular the first subparagraph of Article 32(1) thereof, Whereas: (1) The Agreement between the European Community and the Swiss Confederation on trade in agricultural products (2) (hereinafter the Agreement) which was approved on behalf of the Community by Decision 2002/309/EC, Euratom provides for tariff-free imports of a quantity of 1 200 tonnes per annum for meat of bovine animals, boneless, dried, falling under CN code ex 0210 20 90. (2) Due to the BSE crisis the parties declared in the Joint Declaration on the meat sector, included in the Final Act to the Agreement (3) that, by way of an exception, an annual autonomous quota should be opened by the Community for 700 tonnes net weight dried beef subject to ad valorem duty and exempt from the specific duty until the lifting of import restrictions imposed by certain Member States on Switzerland. Commission Regulation (EC) No 2424/1999 of 15 November 1999 laying down detailed rules of application for an import tariff quota of dried boneless beef provided for in Council Regulation (EC) No 2249/1999 (4) opened an import tariff quota of dried boneless beef for imports from Switzerland on a pluriannual basis for an annual volume of 700 tonnes from 1 July to 30 June of the following year. (3) At its third meeting held in Brussels on 4 December 2003 the Joint Committee on Agriculture concluded that after the adoption of Decision No 2/2003 of the Joint Veterinary Committee set up by the Agreement between the European Community and the Swiss Confederation on trade in agricultural products of 25 November 2003 amending Appendices 1, 2, 3, 4, 5, 6 and 11 to Annex 11 to the Agreement (5), and the subsequent lifting of the restrictive measures by the Member States on Switzerland, the concessions as provided for in the Agreement should be applied as soon as possible. However, with consideration to the change in rules of origin, it was jointly felt necessary to allow sufficient time for operators to adjust and to take appropriate steps in relation to possible stocks. Consequently, it was agreed to implement the new concessions as of 1 January 2005. (4) Detailed rules of application should, therefore, be laid down on a pluriannual basis for a tariff-free import quota of a quantity of 1 200 tonnes per annum starting on 1 January 2005 for meat of bovine animals, boneless, dried, falling under CN code ex 0210 20 90 originating in Switzerland. (5) To be eligible for the benefit of this tariff quota, the products concerned should originate in Switzerland in conformity with the rules referred to in Article 4 of the Agreement. A precise definition of the eligible products should be provided. For reasons of control, imports under that quota should be subject to the presentation of a certificate of authenticity attesting that the meat corresponds exactly to the eligible definition. It is necessary to establish a model for those certificates and lay down detailed rules for their use. (6) The arrangements should be managed using import licences. To this end, rules should be laid down on the submission of applications and the information to be given on applications and licences, where necessary by derogation from Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (6) and from Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (7). (7) In order to ensure proper management of the imports of the products concerned, provisions should be made for import licences to be issued subject to verification, in particular of entries on certificates of authenticity. (8) Regulation (EC) No 2424/1999 should be repealed. (9) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 1. A Community duty-free import tariff quota for dried boneless meat of bovine animals falling within CN code ex 0210 20 90 and originating in Switzerland is hereby opened on a pluriannual basis for an annual volume of 1 200 tonnes for periods from 1 January to 31 December (hereinafter the quota). The order number of the quota shall be 09.4202. 2. The rules of origin applicable to the products referred to in paragraph 1 shall be those provided for in Article 4 of the Agreement between the European Community and the Swiss Confederation on trade in agricultural products. 3. For the purposes of this Regulation, dried boneless meat shall mean cuts of meat from haunches of bovine animals aged at least 18 months, with no visible intramuscular fat (3 to 7 %) and a pH of the fresh meat between 5,4 and 6,0; salted, seasoned, pressed, dried only in fresh dry air and developing noble mould (bloom of microscopic fungi). The weight of the finished product is between 41 % and 53 % of the raw material before salting. Article 2 1. Imports of the quantities set out in Article 1(1) shall be subject to presentation, on release for free circulation, of an import licence. 2. The original of the certificate of authenticity drawn up in accordance with Article 3 plus a copy thereof shall be presented to the competent authority together with the application for the first import licence relating to the certificate of authenticity. The original of the certificate of authenticity shall be kept by that authority. 3. A certificate of authenticity may be used for the issuing of more than one import licence for quantities not exceeding that shown on the certificate. Where more than one licence is issued in respect of a certificate, the competent authority shall endorse the certificate of authenticity to show the quantity attributed. 4. The competent authorities may issue import licences only after they are satisfied that all the information on the certificate of authenticity corresponds to that received each week from the Commission on the subject. The licences shall be issued immediately thereafter. However, the competent authorities may, in exceptional cases and on duly reasoned application, issue import licences on the basis of the relevant certificates of authenticity before the information from the Commission is received. In such cases, the security for the import licences shall be equal to the amount corresponding to the full customs duty under the common customs tariff. After having received the information relating to the certificate, Member States shall replace this security with that referred to in Article 4 of Regulation (EC) No 1445/1995. 5. Section 20 of the licence applications and of the licences themselves shall show one of the endorsements listed in Annex I. Article 3 1. The certificates of authenticity referred to in Article 2 shall be made out in one original and two copies, to be printed and completed in one of the official languages of the Community, in accordance with the model in Annex II. It may also be printed and completed in the official language or one of the official languages of the exporting country. The competent authorities of the Member State in which the import licence application is submitted may require a translation of the certificate to be provided. 2. The certificate forms shall measure 210 Ã  297 mm. The paper used shall weigh not less than 40 g/m2. The original shall be white, the first copy pink and the second copy yellow. 3. The original of the certificate and copies thereof may be typed or handwritten. In the latter case, they must be completed in black ink and in block capitals. 4. Each certificate shall have its own individual serial number followed by the name of the issuing country. The copies shall bear the same serial number and the same name as the original. 5. The definition of dried boneless meat provided for in Article 1(3) shall be clearly laid down in the certificate. 6. Certificates shall be valid only if they are duly endorsed by an issuing authority listed in Annex III. Certificates shall be deemed to have been duly endorsed if they state the date and place of issue and if they bear the stamp of the issuing authority and the signature of the person or persons empowered to sign them. Article 4 1. The issuing authorities listed in Annex III must: (a) be recognised as such by the exporting country concerned; (b) undertake to verify entries on the certificates; (c) undertake to forward to the Commission at least once a week any information enabling the entries on the certificates of authenticity, in particular the number of the certificate, the exporter, the consignee, the country of destination, the product, the net weight and the date of signature, to be verified. 2. The list in Annex III may be revised by the Commission where the requirement referred to in paragraph 1(a) of this Article is no longer met or where the issuing authority fails to fulfil any of the obligations incumbent on it. Article 5 Certificates of authenticity and import licences shall be valid for three months from their respective dates of issue. However, their term of validity shall expire on 31 December following the date of issue. Article 6 The provisions of Regulations (EC) No 1291/2000 and (EC) No 1445/95 shall apply subject to the provisions of this Regulation. Article 7 The authorities of the exporting countries shall communicate to the Commission specimens of the stamp imprints used by their issuing authorities and the names and signatures of the persons empowered to sign certificates of authenticity. Any subsequent changes of stamps or names shall equally be notified to the Commission as soon as possible. The Commission shall communicate this information to the competent authorities of the Member States. Article 8 Regulation (EC) No 2424/1999 is repealed. Article 9 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 2004. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Commission Regulation (EC) No 1899/2004 (OJ L 328, 30.10.2004, p. 67). (2) OJ L 114, 30.4.2002, p. 132. (3) OJ L 114, 30.4.2002, p. 352. (4) OJ L 294, 16.11.1999, p. 13. Regulation as last amended by Regulation (EC) No 1118/2004 (OJ L 217, 17.6.2004, p. 10). (5) OJ L 23, 28.1.2004, p. 27. (6) OJ L 152, 24.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 636/2004 (OJ L 100, 6.4.2004, p. 25). (7) OJ L 143, 27.6.1995, p. 35. Regulation as last amended by Regulation (EC) No 1118/2004. ANNEX I Endorsements referred to in Article 2(5)  in Spanish: Carne de vacuno seca deshuesada  Reglamento (CE) no 2092/2004  in Czech: VykostÃ nÃ © suÃ ¡enÃ © hovÃ zÃ ­ maso  smÃ rnice (ES) Ã . 2092/2004  in Danish: TÃ ¸rret udbenet oksekÃ ¸d  forordning (EF) nr. 2092/2004  in German: Entbeintes, getrocknetes Rindfleisch  Verordnung (EG) Nr. 2092/2004  in Estonian: Kuivatatud kondita veiseliha  mÃ ¤Ã ¤rus (EÃ ) nr 2092/2004  in Greek: Ã ÃÃ ¿Ã ¾Ã ·Ã Ã ±Ã ¼Ã ­Ã ½Ã ¿ Ã ²Ã Ã µÃ ¹Ã ¿ Ã ºÃ Ã ­Ã ±Ã  Ã Ã Ã Ã ¯Ã  Ã ºÃ Ã ºÃ ±Ã »Ã ±  Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2092/2004  In English: Dried boneless beef  Regulation (EC) No 2092/2004  In French: Viande bovine sÃ ©chÃ ©e dÃ ©sossÃ ©e  RÃ ¨glement (CE) no 2092/2004  In Italian: Carni bovine disossate ed essiccate  regolamento (CE) n. 2092/2004  In Latvian: Ã ½Ã vÃ ta atkaulota liellopu gaÃ ¼a  Regula (EK) Nr. 2092/2004  in Lithuanian: DÃ ¾iovinta jautiena be kaulÃ ³  Reglamentas (EB) Nr. 2092/2004  in Hungarian: SzÃ ¡rÃ ­tott, kicsontozott marhahÃ ºs  2092/2004/EK rendelet  in Dutch: Gedroogd rundvlees zonder been  Verordening (EG) nr. 2092/2004  in Polish: Suszone miÃso woÃ owe bez koÃ ci  RozporzÃ dzenie (WE) nr 2092/2004  in Portuguese: Carne de bovino seca desossada  Regulamento (CE) n.o 2092/2004  in Slovak: VykostenÃ ©, suÃ ¡enÃ © hovÃ ¤dzie mÃ ¤so  Nariadenie (ES) Ã . 2092/2004  in Slovenian: PosuÃ ¡eno goveje meso brez kosti  Uredba (ES) Ã ¡t. 2092/2004  in Finnish: Kuivattua luutonta naudanlihaa  asetus (EY) N:o 2092/2004  in Swedish: Torkat benfritt nÃ ¶tkÃ ¶tt  fÃ ¶rordning (EG) nr 2092/2004 ANNEX II ANNEX III List of authorities in exporting countries empowered to issue certificate of authenticity SWITZERLAND:  Office vÃ ©tÃ ©rinaire federal/Bundesamt fÃ ¼r VeterinÃ ¤rwesen/Ufficio federale di veterinaria